DETAILED ACTION

This is a non-final rejection in response to the RCE and claims filed 07/14/21.

Election/Restrictions

Newly submitted claim 32 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim recites “heat resistant coating includes two or more polymer materials each having a different glass transition temperature”, which is drawn to SPEC 0033 which discloses “two or more polymer material with two or more Tg. The two or more polymer materials may be in discrete patches or may be continuous and/or contiguous with each other with either blended transition between polymer materials or defined transitions”, which was not part of the original search.  Furthermore, the Drawings fail to disclose this embodiment which would have resulted in a Species Restriction, if originally provided in the Drawings (see Drawings objection below).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 32 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heat resistant coating includes two or more polymer materials each having a different glass transition temperature” (claim 32) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7, 9, 29-30, and 34, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 6 recites “sealing said substrate to a blister pack by applying heat to the heat resistant coating at a temperature in excess of the glass transition temperature of the heat resistant coating…” which is not in the original disclosure.   The Specification (0030) states something similar, but only that a semi-crystalline polymer has an intrinsic property of additional thermal protection if deviations occur (unexpected increases in temperature).  Thus, no actual recitation of intentionally increasing the temperature in excess of the glass transition temperature is supported.  Also, in a detailed example of the invention with the use of PMMA (T.sub.G = 165 C) , and the application temp is 135-160 C, ..”thus, in practice, a protective film may be formed from polymer materials chosen to have a T.sub.g above the application temperature range” (0032).  
Claims 24, 26-28, and 33, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 24 recites “applying a security layer atop said base layer using a transfer film and transfer lamination process” which is not found in the Specification.   The alleged support in 0034 of Specification is drawn to the protection layer.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 9, 29, and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 6 recites information which conflicts with the Specification as detailed above, and thus the claims are unclear. 
Claims 24, 26-28, and 33, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 24 recites information which conflicts with the Specification as detailed above, and thus the claims are unclear.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-3, 6-7, 24, 26-29, 31, 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo (US 5,946,781).	In respect to claims 2 and 3, Kuo discloses a method of protecting security elements deposited on a substrate from heat degradation during a heat sealing process, comprising: defining a security element (e.g. hologram, formed of resin 320 and aluminum coating 322) on the substrate 328; coating the security element with a heat-resistant coating 316 (Fig. 20); the heat resistant coating 316 may comprise PET, which is a semi-crystalline polymer (Col. 7, 7-31); the heat resistant coating 316 may be provided without a release layer, and thus permanently remain during/after sealing (Col. 7, 7-57; Fig. 20).  
In respect to the amended subject matter, Kuo further discloses a second heat resistant coating 362 (which may also be made of PET, a semi-crystalline polymer) (Fig. 22) which is applied over the first heat-resistant coating 316 after the security elements have been formed (Figs. 16-18). Thus, a heat resistant coating 362 is provided over the security element.  The claim does not require the heat-resistant coating to be directly over (or in direct contact) with the security element, however, it is in direct contact with the first heat-resistant coating 316, which may also be construed to be a component of the “security element’
In respect to claims 6-7, 29, 33-34, the claims are rejected over 35 USC 112(a) and 112(b) for reasons detailed above, Kuo discloses the claimed invention for the reasons stated above, including sealing the security substrate to a blister pack.  Kuo additionally disclose that the heat-resistant coating is chosen to not provide heat damage to the layers when heat sealing.  Because the coating intrinsically has a thickness, it was chosen to prevent heat damage e.g. “inhibits degradation of said security element due to heat” (Col. 5, 61-67; Fig. 10).  One of ordinary skill in the art would readily ascertain that the glass transition temperature would not be exceeded (weakening the polymer) when choosing a heat not to create heat damage.   The only elements amended are unclear and unsupported, thus the rejection remains, as drawn to the original subject matter.
In respect to claims 24 and 26, Kuo discloses the claimed invention for the reasons stated above, including that the protection layer 362 may also be PET (which is semi-crystalline, which is synonymous with “quasi-crystalline”).  The added limitation of a transform film/lamination process for the security layer is unsupported and unclear for the reasons stated above.
In respect to claim 27 and 28, Kuo discloses aligning the security elements over a blister pack, with a hologram image over ever cavity of the blister pack (Figs 10-11).  Kuo discloses an additional layer, such as the adhesive 348 (Fig. 20).   It is further noted that method claim 27, is outside of the scope of claim 24, which is a “method of forming a multi-layer film”, thus the claim may be read as intended use of the formed film.
In respect to claim 29, Kuo discloses that the “heat that is used to seal the packaging foil to the medicine package container is not very remarkable so that no heat damage to the medicine packed inside…may be caused” (Col. 5, 63 – Col. 6, 1).  The heat resistant coating/protection layer 316 may be PET which has a glass transition temperature of 73-78 °C (see NPL).   One of ordinary skill would readily ascertain that 1) a “not very remarkable heat” (less than what would damage fragile medicine, capsules, geltabs etc.) would be less than this temperature.   
In respect to claim 31, Kuo discloses an adhesion layer 330 on an opposite side of substrate 328 from the security layer, which is an adhesive.  An adhesive inherently has “heat-resistant” properties, as any barrier between any heat application and the security element will be “heat-resistant”.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 9, 29-30, and 35, are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 5,946,781).
In respect to claims 5 and 9, Kuo discloses a heat sealing method, which one of ordinary skill readily ascertains to include a “die” which is essentially any structure for supplying the heat.  Although Kuo does not explicitly disclose a “substantially uniform heating profile”, this is obvious, as the adhesive is a single uniform coating.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary common sense.  If the adhesive is uniform and must be heated to a certain temperature to soften (adhere), a substantially uniform heat profile is common sense, as having uneven heating would not have any benefit in a uniform coating of the same material.
In respect to claim 29, Kuo discloses that the “heat that is used to seal the packaging foil to the medicine package container is not very remarkable so that no heat damage to the medicine packed inside…may be caused” (Col. 5, 63 – Col. 6, 1).  The heat resistant coating/protection layer 316 may be PET which has a glass transition temperature of 73-78 °C.   One of ordinary skill would readily ascertain that 1) a “not very remarkable heat” (less than what would damage fragile medicine, capsules, geltabs etc.) would be less than this temperature.  Regardless, the claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary common sense, namely, utilizing a “not remarkable temperature” of under 73 °C, as to not only not damage the medicine (as explicitly stated) but to not weaken/degrade the packaging.
In respect to claims 30 and 35, Kuo does not disclose a material with a Tg of 85 °C – 165 °  However, it would have been obvious to select a material with a Tg of 85 °C – 165 °C, such as PMMA or ABS (See NPL), well known plastic materials in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637